Citation Nr: 1042873	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound with tracheotomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
foot disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1958 and from October 1963 to October 1991.

These matters were last before the Board of Veterans' Appeals 
(Board) in October 2008, on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The Board remanded the claims 
for additional development.

The Board also remanded the Veteran's claim of entitlement to 
service connection for hypothyroidism.  However, that claim was 
granted in a May 2010 rating decision.  Where a claim for service 
connection is granted during the pendency of an appeal, a second 
notice of disagreement (NOD) must thereafter be timely filed to 
initiate appellate review concerning the compensation level or 
the effective date assigned for the disability.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the Veteran has not 
submitted any statements reflecting disagreement with the May 
2010 rating decision, and the claim for service connection for 
hypothyroidism has been granted, it is not before the Board and 
is not reflected on the title page.  

The issue of entitlement to service connection for a left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has a 10.5 centimeter incision line scar above 
the proximal clavicle and a central I-shaped incision scar over 
the central trachea; the scars are well-healed without 
inflammation, edema, or keloid formation; one of the scars is 
tender to palpation.

2.  The Veteran experiences moderate esophageal 
stenosis/stricture as a result of the residuals of his shell 
fragment wound and status post tracheotomy.

3.  The evidence associated with the claims file since February 
2002 is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a heart 
disability.

4.  The evidence associated with the claims file since January 
1992 is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a left foot 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for scars 
residual from the Veteran's shell fragment wound and tracheotomy, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2009).

2.  The criteria for a 30 percent rating for esophageal 
stricture, as residuals of the Veteran's shell fragment wound and 
tracheotomy, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. § 4.114, Diagnostic Code 7203 (2009).

3.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disability is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left foot disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues herein decided.  

The Board notes that this case was remanded in October 2008 for 
the provision of corrective VCAA notice to comply with the Court 
of Appeals for Veterans' Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in regard to the petitions to 
reopen claims, and for the collection of additional medical 
records in regard to the Veteran's claim of entitlement to an 
increased evaluation for the residuals of his shell fragment 
wound and tracheotomy.  The claims file reflects that the 
specified medical records have been gathered and associated with 
the record.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).   The Veteran was advised 
in a December 2003, pre-adjudication letter of the information 
and evidence not of record that was necessary to substantiate the 
claim; the information and evidence VA would seek to provide; and 
the information and evidence he was expected to provide.  After 
the initial adjudication, the Veteran received additional notice 
in an April 2005 letter.  In December 2009 and April 2010, the 
Veteran was informed, in compliance with the holding of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), of how the RO assigns 
disability ratings and effective dates.  The 2009 and 2010 
letters also provided him with notification in compliance with 
Kent, 20 Vet. App. 1.  Thus, the Board finds that all actions and 
development directed in the January 2007 remand has been 
completed in full.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The Veteran has not been advised in a separate letter of the 
specific rating criteria of his disabilities and of the necessity 
of providing evidence demonstrating the level of disability and 
effect on employment, in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Court held in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a 
claim for increased rating need not be "veteran specific" or 
include reference to impact on daily life or rating criteria.  

As such, the Board finds that the duty to notify has been met.  
Although letters sent after the initial adjudication generally 
represent a timing error (see Pelegrini, 18 Vet. App. 112), 
timing errors can be effectively "cured" by providing the 
necessary additional notice and readjudicating the claim in a 
statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  The RO readjudicated the claims in 
an June 2010 supplemental statement of the case.  After having 
carefully reviewed the record on appeal, the Board has determined 
that the notice requirements of VCAA have been satisfied with 
respect to the issues decided herein.

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The Veteran's service treatment 
records, Army hospital treatment records, and lay statements have 
been associated with the claims file, as have VA treatment 
records.  Additionally, the Veteran was afforded a VA examination 
of his shell fragment wound residuals in October 2001 and October 
2003; in January 2010, those residuals were discussed in a 
general VA medical examination.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (noting that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide medical examinations as "necessary to make a 
decision on a claim").  Although the Veteran has not been 
provided examinations for the purposes of developing his claims 
for a left foot disability and a heart disability, VA is not 
required to obtain an examination for a claim to reopen a final 
decision.  38 C.F.R. § 3.159(c) (2009).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claim on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claim and stated in April and August 2009 that he had no more 
evidence to submit.  As such, all relevant evidence necessary for 
an equitable disposition of the Veteran's appeal of this issue 
has been obtained and the case is ready for appellate review.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).

In reference to the below decisions, the Board notes that, in its 
decisions, it is required to apply case law issued by the Courts, 
statutes enacted by Congress, regulations issued by VA, and 
precedential opinions issued by VA's Office of General Counsel.  

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two (2) evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in the case of the Veteran's claim regarding the 
residuals of his shell fragment wound and tracheotomy, 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran's residuals of his shell fragment wound and 
tracheotomy, are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining 
to scars.  During the pendency of the appeal, the applicable 
rating criteria for scars disorders, found at 38 C.F.R. § 4.118, 
were amended twice: effective August 2002 and effective October 
2008.  Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the Veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
The Board will compare the versions of the law in effect since 
February 2000, the date of the Veteran's claim.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective prior to 
the August 2002 amendments, a maximum 10 percent rating is 
available for superficial, poorly nourished scars, with repeated 
ulceration and a 10 percent rating may be assigned for scars 
which are superficial, tender, and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2002).  

After August 2002, but prior to the October 2008 amendments, 
Diagnostic Code 7804 provided a 10 percent rating for scars that 
are superficial and painful upon examination.  Unlike the present 
criteria, there was no limitation on awarding separate ratings 
for each painful scar.  

An October 2001 VA examination report reflects that the Veteran 
had a 10.5 centimeter incision line scar above the proximal 
clavicle.  He had a central I-shaped incision scar over the 
central trachea that was composed of a 1.6 centimeter incision 
scar along the lower horizontal axis, a 1 centimeter incision 
scar on the medial axis, and a 0.5 incision scar.  The scars were 
well-healed without inflammation, edema, or keloid formation.  
The Veteran reported that there was tenderness upon palpation of 
the medial scar.  

As noted, a scar that is painful upon examination warrants a 
maximum 10 percent rating under Diagnostic Code 7804.  Although 
(as noted above) the regulations governing disability ratings for 
scars have changed twice during the pendency of the appeal, the 
Veteran has only one painful scar so the changes do not affect 
the disability rating that may be assigned for his skin 
disability.  A single 10 percent disability rating is warranted 
under any of the versions of the law effective during the 
appellate period.  As such, the Veteran cannot receive a higher 
schedular disability rating for his tender scar.  As there is no 
evidence supporting an increased rating for the tender scar, 
there also is no basis for a staged rating pursuant to Hart.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the assignment of any 
higher rating and benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 

However, the Board notes that the evidence indicates the 
residuals of the Veteran's shell fragment wound and tracheotomy 
have resulted in other symptoms.  The factual basis of claim 
regarding a service-connected disability is the underlying 
disease or injury, rather than the symptoms of that disease or 
injury.  Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008).  
As such, a separate disability rating may be assigned for any 
additional disability rather than referring a separate claim for 
service connection for the non-scar symptoms stemming from the 
same in-service injury.  As the Veteran's treatment records 
clearly reflect that his in-service injury resulted in the tender 
scar as well as constriction of his esophagus due to the 
residuals of his wound and tracheotomy, the Board has determined 
that a disability rating under Diagnostic Code 7203, relating to 
the inability to swallow, or difficulty with swallowing, also is 
appropriate.  The Board observes that the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).

The Board observes that the evaluation of the same manifestation 
under different diagnoses (a practice known as "pyramiding") is 
to be avoided.  See 38 C.F.R. § 4.14.  However, in Bierman v. 
Brown, 6 Vet. App. 125 (1994), the Court noted that distinct 
symptomatology (that is, neither duplicative nor overlapping) 
could be rated under different diagnostic codes without violating 
the VA anti-pyramiding regulation of 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  As the Veteran's scars 
have been diagnosed as non-adherent and without effect on 
muscles, the Board finds that his esophageal constriction 
symptoms are separate and distinct and, as such, rating them 
separately does not violate "pyramiding."

Here, the Veteran was injured during service when an M-14 
backfired and a shell exploded backwards injuring his airway.  
Although he was treated during service and returned to duty, he 
later (during and after service) reported feeling as though there 
was something sticking in his throat.  During the October 2001 VA 
examination, he reported experiencing pain upon swallowing.  

A January 2002 video-swallow study revealed slower swallow 
motility and increased reflux with solid food consistencies.  He 
was advised to eat smaller portions and meals and to follow food 
with liquid.  During a February 2002 follow up appointment, the 
Veteran reported no improvement with adherence to the advice.  He 
was diagnosed with longstanding globus/dysphagia symptoms and was 
referred to gastroenterology for a possible esophagostomy.  In 
April 2002, the Veteran underwent esophageal dilation to treat 
his symptoms.

The Veteran was afforded another VA examination in October 2003 
and the examiner diagnosed the residual scars as well as residual 
scratchy throat and globus type symptoms; the examination report 
reflects that the Veteran again reported difficulty swallowing 
with a sensation of "sticking" as well as occasional 
regurgitation of food.

In March 2007, the Veteran again reported experiencing a lump in 
his throat that interfered with swallowing.  An April 2007 
otolaryngology treatment note reveals that the Veteran was seen 
again for his globus/dysphagia symptoms.  The physician opined 
that he was experiencing tethering effects from his tracheostomy 
and noted that difficulty with the upper esophageal path should 
be considered.  A CT of his neck was normal.

In October 2007 the Veteran again underwent esophageal dilation 
for his dysphagia and was diagnosed with reflux due to esophageal 
stenosis; this was repeated in December 2007.

During a January 2010 general examination, the examiner noted the 
Veteran's complaints of "feeling as if he is swallowing a 
lump."  The residuals of his shell fragment wound and 
tracheotomy were described as causing persistent dysphagia and 
hoarseness.

Under Diagnostic Code 7203, a 30 percent disability evaluation 
requires moderate stricture; a 50 percent evaluation requires 
severe stricture, permitting liquids only; and if the condition 
is manifested by symptoms permitting the passage of liquids only, 
with marked impairment of general health, an 80 percent 
evaluation is warranted.  38 C.F.R. § 4.114 (2009).  As the 
Veteran experiences a globus sensation and dysphagia, impairing 
his ability to eat full meals, the Board finds that a separate 30 
percent rating is appropriate under Code 7203.  

The Board has considered whether either the Veteran's scar or 
esophageal disability present an exceptional case in which the 
schedular evaluations are inadequate.  However, the record does 
not reflect frequent periods of hospitalization for either of 
those disabilities or that they have caused marked interference 
with employment.  Although a 2010 VA examiner found that the 
Veteran was not likely capable of obtaining and maintaining 
employment due to the cumulative effects of 11 disabilities, the 
Veteran has not alleged, and no medical professional has 
indicated, that the specific disabilities resulting from the 
shell fragment wound and tracheotomy have rendered him unable to 
work.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
the Veteran's existing ratings assigned for his disabilities 
contemplate that there will be some employment impairment.  
Simply stated, although his disabilities may interfere with his 
ability to work, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Total disability rating based on individual unemployability 
(TDIU).

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board observes that the 2010 general VA examination report 
indicates that the Veteran is medically incapable of obtaining 
and retaining full time employment.  However, while the Veteran's 
service-connected disabilities have an impact on his functional 
capacity, he has not contended, and the evidence of record does 
not demonstrate, that his service-connected disabilities (without 
regard to non-service connected disabilities) prohibit him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  As such, the Board concludes that the Veteran in this case 
has not raised a claim of entitlement to a TDIU rating and that 
referral for a TDIU rating is therefore not warranted.

New and Material Evidence

The Veteran is seeking service connection for service connection 
for a left foot disability and a heart disability.  The RO denied 
entitlement to service connection for the left foot disability 
(then characterized as "left foot arthralgia") in a January 
1992 rating decision and denied entitlement to service connection 
for the claimed heart disability in July 1992, May 2001, and 
February 2002.  The Veteran did not appeal the January 1992 or 
February 2002 rating decisions.

In August 2003, the Veteran submitted a statement to VA 
indicating that he wished to reopen his claims for service 
connection for left foot and heart disabilities.  In an April 
2004 rating decision, the RO declined to reopen the claims, 
finding that new and material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Heart Disability

As an initial matter, the record reflects that the Veteran 
submitted additional evidence in June 2010, after the AMC issued 
a June 2010 Supplement Statement of the Case (SOC).  This 
evidence consists of copies of June 1978 in-service EKGs and a 
diagnosis of sinus bradycardia.  Although pertinent, non-
cumulative evidence submitted by the Veteran to the Board without 
a waiver must be reviewed by the agency of original jurisdiction 
(AOJ) prior to appellate review pursuant to 38 C.F.R. § 
20.1304(c) (2009), the Board observes that the record already 
contains the Veteran's June 1978 EKG results as well as in-
service diagnosis of sinus bradycardia.  As such, the newly 
submitted evidence is cumulative and does not require AOJ review.  
Further, since the petition to reopen may be granted on the basis 
of the current evidence, lack of review by the AOJ of the 
cumulative evidence does not prejudice the Veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens with no benefit flowing 
to the Veteran).

At the time of the last final, February 2002, rating decision 
that denied service connection for a heart disability, the 
evidence of record consisted of service treatment records, the 
report of a December 1991 VA examination, Army treatment records, 
and VA treatment records.  

The service treatment records reflect that electrocardiograms 
were conducted multiple times during the Veteran's service.   
Specifically, EKGs were conducted in June 1978, July 1981, May 
1982, May 1986, and December 1989.  The results were noted as 
normal, showing sinus bradycardia but otherwise normal, or 
showing intraventricular conduction delay but otherwise normal.  
In January 1989 the Veteran complained of chest pain; his heart 
rhythm was noted as normal.  In May 1989 a chest x-ray revealed a 
normal heart size.  The Veteran completed several self reports of 
medical history during his active duty service; he reported no 
complaints of heart trouble in July 1973, April 1977, August 
1981, May 1982, May 1986, and July 1991.  No heart condition is 
noted on his last, July 1991, service examination.

The December 1991 VA examination report reflects that his 
cardiovascular system did not reveal any heart murmurs or 
gallops.  The RO denied service connection for a heart disability 
in July 1992 on the basis that his service treatment records did 
not reveal any evidence of a chronic heart disability.

An Army treatment note reflects that the Veteran was treated for 
complaints of chest pain in April 1999 and was assessed with 
"atypical chest pain."  The RO denied the claim for a heart 
disability in May 2001 on the basis that treatment records showed 
complaints of chest pain, but did not reflect a diagnosed heart 
disability.

Evidence of record after the February 2002 rating decision 
includes VA treatment records and the Veteran's lay statements. 

VA treatment records reflect that an echocardiogram conducted in 
July 2004  was normal.  A May 2005 VA treatment note shows that 
the Veteran was seen for complaints of chest pain and was 
concerned about the possibility of stroke.  He was instructed to 
take Naproxen and return if his symptoms worsened, but he was not 
diagnosed with any heart disability.  A November 2005 EKG was 
normal.

In March 2007, the Veteran reported that he was informed that he 
had experienced a "silent heart attack" in service and 
subsequently experienced cardiac symptoms.

In May 2008, the Veteran reported that he had experienced chest 
pain for the past six (6) months, he was examined to determine 
the state of his heart health.  His EKG results were normal; his 
cardiac function was noted to be normal, but his stress test 
result was described as mildly abnormal.  The treatment note 
reflects that the Veteran stated that he wished to have a 
diagnostic heart catheterization rather than be medically managed 
for the risk posed by the mildly abnormal stress test results.

The Veteran underwent cardiac catheterization in June 2008.   The 
results of the procedure showed that he was clinically stable, 
but had non-obstructive coronary artery disease.

A January 2010 general VA examination, conducted for the purpose 
of determining whether or not the Veteran was physically capable 
of employment, found that his peripheral pulses were normal, his 
heart tones were regular, and there were no murmurs.  

The Board notes that the RO last denied the Veteran's claim of 
entitlement to a heart disability because there was no evidence 
of a currently diagnosed chronic heart disability.  Evidence 
submitted since that rating decision includes the results of the 
June 2008 cardiac catheterization, showing a diagnosis of non-
obstructive coronary artery disease.  Such evidence was not 
previously before agency decisionmakers and thus is new.  
Moreover, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of a current 
disability and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) 
have been met and the claim is therefore reopened.

Left Foot Disability

The evidence of record at the time of the last final January 1992 
rating decision consisted of the Veteran's service treatment 
records and the report of a December 1991 VA examination.  

The service treatment records reflect that the Veteran was seen 
for complaints of left great toe pain in April 1988 and was 
tentatively assessed as having degenerative arthritis.  In May 
1986 the Veteran noted foot pain on a self report of medical 
history and the physician's notation explains that he experienced 
long-standing left plantar pain.  The Veteran's last in-service 
examination in July 1991 was normal and he reported no foot pain 
on the accompanying self report of medical history.

The December 1991 VA examination reflects that an x-ray revealed 
a normal left foot.  However, the examination report lists a 
diagnosis of degenerative joint disease of the left foot, noting 
the Veteran's complaint of a history of arthralgia in the left 
foot.

The RO denied the claim in January 1992 on the basis that, 
although the examiner diagnosed joint disease in the left foot, 
there was no evidence of any underlying pathology and pain-alone 
was not a basis for service connection.  

Evidence submitted since the January 1992 rating decision 
includes multiple VA treatment records (dated March 1995, July 
1998, December 1998, November 1999, January 2000, February 2000, 
January 2002, January 2003, January 2004, January 2005, January 
2006, August 2007, and April 2008) showing a diagnosis of 
osteoarthritis of the left great toe.  Such evidence was not 
previously before agency decisionmakers and thus is new.  
Moreover, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of a current 
disability.  As the Veteran has reported a continuity of 
symptomatology since service, these submissions, when viewed 
together, raise a reasonable possibility of substantiating the 
claim.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have 
been met and the claim is therefore reopened.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected scars as residuals of a shell fragment wound 
with tracheotomy is denied.

Entitlement to a disability rating of 30 percent for esophageal 
impairment due to residuals of shell fragment wound and 
tracheotomy is granted.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a heart 
disability is granted to this extent only.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a left 
foot disability is granted to this extent only.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the Veteran has complained of chest pain and left great toe 
pain since service.  He has presented evidence of current 
diagnoses of coronary artery disease and of osteoarthritis of the 
left great toe.  As such, the Board finds that examinations are 
warranted to determine whether either condition is related to his 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
any outstanding VA treatment records and 
provide the Veteran with authorization forms 
for the release of any identified 
outstanding private treatment records.  The 
RO/AMC must obtain any such records and 
associate them with the claims folder.

2.  The RO/AMC will afford the Veteran 
examinations at an appropriate facility, to 
determine whether his current coronary 
artery disease and/or left great toe 
osteoarthritis is related to his active duty 
service.  The following considerations will 
govern the examinations:

a. The claims folder and a copy of 
this remand will be made available to 
the examiners, who must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.

b. After reviewing the claims file, 
the examiners must provide opinions 
as to whether or not the Veteran has 
current heart disease and/or left toe 
osteoarthritis as the result of his 
active duty service.

c.  The examiners must specifically 
identify the evidence of record 
relied upon in their decisions.

i.  In regard to the heart 
disability, the examiner must 
refer to the July 1981 and May 
1986 in-service abnormal EKGs, 
the Veteran's in-service and 
post-service complaints of 
chest pain, and the 2008 
diagnosis of coronary artery 
disease.

ii.  In regard to the left foot 
disability, the examiner must 
refer to the May 1986 self 
report of medical history 
reflecting left foot plantar 
pain, the May 1988 record of 
left great toe pain, the 
Veteran's post-service 
complaints of left great toe 
pain, and his treatment records 
dated since March 1995 showing 
osteoarthritis of the left 
great toe.
         
d.  A rationale, referring to the 
pertinent evidence of record, must be 
provided for any findings rendered.  
All clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  If either 
examiner is unable to state an 
opinion (as to whether or not any 
current heart or left foot disability 
is likely the result of service) 
without resorting to speculation, he 
or she must so indicate and explain 
why.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.  
See 38 C.F.R. § 4.2 (2009).

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  The Veteran and his 
authorized representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


